DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This Office Action is responsive to an Amendment entered 02/05/2021.
3.	Claims 8-11 rejected under 35 U.S.C. 101 is withdrawn after the Amendment.

Status of Claims
4.	Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


5.	Claims 1-2, 5-15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunt (US 2012/0141089) in view of Raveendran et al (US 2007/0074266).

Regarding Claim 1, Hunt discloses a method, comprising: 
dividing, by a processing system including a processor, media content into a first media content segment and a second media content segment (e.g., see Para 11; dividing media content into portions such as scene 1, scene 2); 

determining, by the processing system, a first bit rate for the first media content segment according to the first content weight and a second bit rate for the second media content segment according to the second content weight (e.g., see Para 11; Para 39; Para 48; Para 56; Para 61; then determine a bit rate based on the level of complexity of the portion or scene); 
encoding, by the processing system, the first media content segment at the first bit rate to generate a first data stream and the second media content segment at the second bit rate to generate a second data stream (e.g., see Para 33; Para 39; Para 48; Para 56; then encoding at corresponding bit rate based on compression technique such as MPEG); 
transmitting, by the processing system, to a first media device the first data stream associated with the first media segment according to a first media delivery policy associated with the first media device (e.g., see Para 12; Para 27; Para 53; then transmitting to a first requesting media device for the first portion or scene based on the first media device’s available bandwidth); and 
transmitting, by the processing system, to a second media device the second data stream associated with the second media segment according to a second media delivery policy associated with the second media device (see Para 12; Para 27; Para 53; since each user is able to select any portion of the media content for viewing; thus the processing system would transmit to a second media device for requesting the second portion or scene of media content based on the second media device’s available bandwidth).
Hunt discloses the first content weight is determined based on the first scene complexity but is silent about using a motion estimation process including calculating a series of motion vectors for adjacent frames of the first media content segment, wherein at least one of the series of motion vectors has a vector magnitude representing a relative level of information change occurring in the first media content images.
In an analogous art, Raveendran discloses temporal complexity is used to generally describe a measure of the level of motion in multimedia data as referenced between frames in a sequence of frames. Scenes (e.g., sequences of frames of video data) with little or no motion have a low temporal complexity. Temporal complexity can be calculated for each macroblock, and can be based on motion vectors and the sum of absolute pixel differences between one frame and another frame (e.g., a reference frame) (e.g., see Para 214).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to modify the system of Hunt to include using a motion estimation process including calculating a series of motion vectors for adjacent frames of the first media content segment, wherein at least one of the series of motion vectors has a vector magnitude representing a relative level of information change occurring in the first media content images, as taught by Raveendran to take advantage of known technique to quickly and accurately identify each portion of media content for the required encoding parameters, thus provide more efficient resource management for the system.

Regarding Claim 2, Hunt in view of Raveendran would render “the relative level of information change corresponds to a statistic based on the vector magnitude” to be obvious as motion vector representing vector magnitude which indicating relative level of information change (e.g., see Hunt: Para 38-39; Raveendran: Para 214).

Regarding Claim 5, Hunt further discloses receiving, by the processing system, from the first media device a request for a fixed bit rate for the first data stream, wherein the encoding of the first media content segment is performed according to the fixed bit rate (e.g., see Para 27; such as request to download units of a video stream encoded to a specific playback bit rate).

Regarding Claim 6, Hunt further discloses the encoding of the first media content segment at the first bit rate is performed by applying digital compression to the first media content segment according to the first bit rate (e.g., see Para 33; applying digital compression such as MPEG).

Regarding Claim 7, Hunt further discloses the encoding of the first media content segment at the first bit rate is performed by applying a display pixel resolution to the first media content segment according to the first bit rate (e.g., see Para 49; encoding of the first media content based on display resolution such as high definition or standard definition display).

Regarding Claims 8 and 12, Hunt discloses a device (e.g., see Figs. 1, 5; a content player 108 such as a set-top box) comprising: 
a processing system including a processor (510); and a memory (530) that stores executable instructions (536) that, when executed by the processing system, facilitate performance of operations, comprising: 
requesting media content from a server (e.g., see Fig. 1; such as from a communications server 104), the first media content comprising first media content images (the media content comprising first media content images such as a scene of media content); receiving, from the server, a data stream associated with the media content according to a media delivery policy (e.g., see Para 27; such as content player 108 receiving a data stream associated with the media content according to an available bandwidth), the data stream being encoded at a bit rate according to a content weight of the media content, the content weight being determined according to a motion estimation between video frames of the media content (e.g., see Para 38-39); and presenting the media content at a display (e.g., see Fig. 5; Para 44; then playback via display device 550).
The amendment such as “process including calculating motion vectors for adjacent between video frames of the first media content, wherein at least one of the motion vectors has a vector magnitude representing a relative level of information change occurring in the first media content images” is similarly recited in Claim 1; thus is also rejected based on the same grounds as set forth in Claim 1.

Regarding Claims 9 and 13, Hunt discloses the operations further comprise transmitting to the server a request for a fixed bit rate for the first data stream, wherein encoding of the media content is performed according to the fixed bit rate (e.g., see Para 27; such as a request for a specific playback bit rate).

Regarding Claims 10 and 14, Hunt further discloses encoding of the media content at the first bit rate is performed by applying digital compression to the media content according to the first bit rate (see Fig. 2; Para 33; such as video stream encoder 216 encoding at the specified bitrate by applying digital compression such as MPEG).

Regarding Claims 11 and 15, Hunt discloses encoding of the first media content at the first bit rate is performed by applying a display pixel resolution to the first media content according to the first bit rate (see Para 49; encoding of the first media content  based on display resolution such as high definition or standard definition display).

Regarding Claim 18, Hunt discloses the media delivery policy is associated with the device (see Para 7; such as the requested bitrate to the device can be supported by the available bandwidth).

6.	Claims 3 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunt (US 2012/0141089) and Raveendran et al (US 2007/0074266) as applied in claims 1 and 12 above, and further in view of Li (US 6,801,947).

Regarding Claims 3 and 16, Hunt is not explicit about the first data stream is transmitted or received via a first data channel and wherein the second data stream is transmitted or received via a second data channel.
In an analogous art, Li discloses the first data stream is transmitted or received via a first data channel and wherein the second data stream is transmitted or received via a second data channel (e.g., see Col 5 lines 8-24).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to modify the combined systems of Hunt and Raveendran to include the first data stream is transmitted or received via a first data channel and wherein the second data stream is transmitted or received via a second data channel, as taught by Li to take advantage of known distribution technique to manage resources with flexibility and efficiency.


7.	Claims 4 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunt (US 2012/0141089), Raveendran et al (US 2007/0074266) and Li (US 6,801,947) as applied in claims 1, 3, 12 and 16 above, and further in view of Ludvig (US 2008/0059646).

Regarding Claims 4 and 17, Hunt, Raveendran and Li are not explicit about switching, by the processing system, from the first data channel to the second data channel according to an available bandwidth at the second data channel.
In an analogous art, Ludvig discloses a switching module may determine that client is not using its allocated channel. To make more efficient use of bandwidth, the switching module may allocate this channel to another client (e.g., see Para 96).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to modify the combined systems of Hunt, Raveendran and Li to include switching, by the processing system, from the first data channel to the second data channel according to an available bandwidth at the second data channel, as taught by Ludvig so as to make more efficient use of bandwidth by sharing resources.


8.	Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunt (US 2012/0141089) and Raveendran et al (US 2007/0074266) as applied in claims 12 and 18 above, and further in view of Britt (US 2008/0092181).

Regarding Claim 19, Hunt is not explicit about the media delivery policy is determined according to a service level associated with the device.
In an analogous art, Britt discloses the media delivery policy is determined according to a service level associated with the device (e.g., see Para 325).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to modify the combined systems of Hunt and Raveendran to include the media delivery policy is determined according to a service level associated with the device, as taught by Britt to take advantage of valuable resources for profitability.

Regarding Claim 20, Hunt in view of Britt would render the limitations of “detecting a change in the service level associated with the device, and updating the media delivery policy responsive to the change in the service level” to be obvious as one of ordinary skill in the art would recognize updating the service level in response to the subscriber’s request.

Response to Arguments
9.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new grounds of rejection.
	Examiner’s Note: if Claims 8 and 12 are amended to be similar to claim 1 and including dependent claims 3, 4 to claim 1, and claims 16 and 17 to claims 8 and 12 respectively; examiner might consider allowing claims 1, 8 and 12.

Conclusion
10.	Claims 1-20 are rejected.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426